Title: Edmund Randolph to Jaquelin Ambler, 21 August 1794
From: Randolph, Edmund
To: Ambler, Jaquelin (Jacquelin)


               
                  Sir
                  Philadelphia August 21. 1794.
               
               I am instructed by the President of the United States to ask information from the Treasurer of Virginia, whether the arrearage of the Virginia donation to the fœderal city can be now paid. The public service suffers much from the want of it, and I must therefore request an answer, as soon as it may be convenient.
               If the money cannot be immediately advanced, the President would be glad to know, when, in your judgment, it is probable, that it may be received.  I have the honor, sir, to be yr mo. ob. serv.
               
                  Edm: Randolph
               
            